COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Amanda Broussard

Appellate case number:     01-14-00346-CV

Trial court case number: 13-CCV-050828

Trial court:               County Court at Law No. 2 of Fort Bend County

        On April 29, 2014, relator, Amanda Broussard, filed a petition for writ of mandamus.
Relator’s petition fails to include a certification in compliance with Texas Rule of Appellate
Procedure 52.3(j). Accordingly, if relator desires to proceed with its original proceeding, relator
must file a proper certification within 10 days of this order. If a proper certification is not filed,
relator’s petition for writ of mandamus will be denied.
        Further, the real party in interest is ordered to file a response to the mandamus petition,
if any, by Friday, May 23, 2014.
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court


Date: May 1, 2014